1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 08/02/2021, is acknowledged.
 
3.   Claims 1-7, 9-21 and 23 are pending and under examination.

4.  The following new ground of rejection is necessitated by the amendment submitted 08/02/2021.

  
5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

  
6.  Claims 1, 3-7, 9-21 stand and newly added claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 04/02/2021.

Applicant’s arguments, filed 08/02/2021, have been fully considered, but have not been found convincing.

Applicant submits that the results of pre-clinical studies which are obtained in non-human animals for an ISVD of the present invention may be translated to follow up studies that are to be performed in humans.
Applicant submits that the application provides experimental data demonstrating that the binding of the ISVD to serum albumin did not interfere with the binding of HSA to FcRn (see Example 6 and Figure 7 of the application).
Moreover, the inventors analyzed the epitope in a competition ELISA assay (see Example 2), and determined that the epitope bound is different from the epitope bound by prior art binders (e.g., Alb-8 (SEQ ID NO: 1) and related binders (e.g., Alb23).
Applicant emphasizes that the claimed ISVDs are functionally limited to such that they bind to the same epitope as SEQ ID NO: 18 and/or SEQ ID NO: 19 of the present application, and therefore are capable of cross-blocking its interaction with HSA. Thus, the independent claim reflects a combination of (1) limited 
Based on the knowledge in the art, the skilled person is aware that only a fraction of the residues within the CDRs actually establish direct contact of the ISVD with the epitope on the antigen and thus are “specificity determining.” Thus, the skilled person is aware that residues within the CDRs that are not the most important residues for establishing the contact to the epitope may be tolerant to variation while maintaining the overall binding specificity of the ISVD to the epitope. Therefore, the specific residues of all amino acids in the CDR do not represent essential features of the invention.
In line with the above, amended claim 1 recites specific CDR sequences of the ISVD and allows a small amount of variability, which is limited by the functional features referring to the epitope of the claimed construct. Therefore, the essential features are recited in the amended claims.
Determining the cross-blocking ability as recited in the amended claims represents a standard procedure for the skilled person. Apart from ample knowledge in the art of suitable assays, the specification explicitly provides further guidance for determining the cross-blocking, e.g., by using Biacore or a competitive ELISA-based approach as illustrated in the experimental section of the application (see e.g. Example 2). Thus, the functional feature in the amended claims clearly defines the ability of the claimed ISVD to cross-block the binding of the SEQ ID NO: 18 and/or SEQ ID NO: 19 to the specific epitope on human serum albumin and can readily be ascertained by the skilled person. Moreover, all features required for providing an ISVD which is capable of binding to the specific epitope as the original ISVD reflected in SEQ ID NO: 18 and/or SEQ ID NO: 19 are clearly defined in the amended claims based on structural and functional features.
The written description requirement is satisfied if the invention is described in “sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” MPEP § 2163; Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319-1320 (Fed. Cir. 2003); Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563 (Fed. Cir. 1991). The written description of a genus can be satisfied in a number of ways including by “disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention . . . [such as] functional characteristics when coupled with a known or disclosed correlation between function and structure.” MPEP § 2163.
Applicant concluded that the claimed ISVDs that are defined by structural features (i.e., the amino acid sequences of CDR1, CDR2, and CDR3) and functional properties (i.e., capable of binding to human serum albumin and cross-blocking the binding of the amino acid sequence of SEQ ID NO: 18 and/or SEQ ID NO: 19) comply with the written description requirement because “one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”

However, the Federal Circuit has recognized that "the written description requirement can in some cases be satisfied by functional description," it has made clear that "such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art." In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be satisfied "if the functional characteristic of preferential binding ... were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed"); Amgen Inc. v. Sanofi, 782 F.3d 1367, 1378 (Fed. Cir. 2017)  Here, Applicants provide a functional description of the claimed ISVD variants- i.e., capable of binding to human serum albumin cross-blocks the binding of the amino acid sequence of SEQ ID NO: 18 (T0235002C06)  to human serum albumin- but Applicants do not identify any disclosure of a correlation between the claimed function and the structure of the ISVD variants that perform that function.

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).

There is no teaching identifying what amino acids can be varied within the VHH-CDRs   antibody regions and still retain antibody or fragments capable of binding to serum albumin and capable of biding to human serum albumin cross-blocks the binding of the amino acid sequence of SEQ ID NO: 18/19 to human serum albumin.   

Claim 1 requires that the ISVD comprises CDR1/2/3 with "an amino acid sequences that has [3], 2 or 1 amino acid difference(s) with the amino acid sequence of SEQ ID NOs: 12/13/14” recited in claim 1.  While the amino acid sequence of CDR1/2/3 are claimed, substituting up to 3 amino acids in each CDR will generate 1,150,000,000,000,000,000 variants of  ISVD which would not have the claimed function of binding human/serum albumin.  The knowledge of the CDR contact amino acid of SQ ID NO: 18, by itself, did not put Applicants in possession of ISVD variants for binding serum albumin.  The claims merely recite a description of the problem to be solved while claiming all solution to it and, as in Eli Lilly and Ariad’s claims,  cover any compound later actually invented and determined to fall within the claim’s functional boundaries leaving it to the pharmaceutical industry to complete an unfinished invention.  

There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed ISVD capable of binding to serum albumin to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”   The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

While the Specification describes methods that can be used to screen for ISVD variants capable of binding to human serum albumin cross-blocks the binding of the amino acid sequence of SEQ ID NO: 18/19 to human serum albumin . However, this is not sufficient to show that the inventors were in possession of the genus of ISVD variants capable of binding to human serum albumin cross-blocks the binding of the amino acid sequence of SEQ ID NO: 18/19 to human serum albumin. University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. see also, Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336, 1344 (Fed. Cir. 2010) (recognizing distinction between requirements for written description and enablement); Centrocor, 636 F.3d 1350 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors ... possessed such an antibody.").

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of ISVD capable of binding to serum albumin variants falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.   

Because the Specification fails to describe any ISVD variants having any of the functions recited in the claims, it necessarily fails to describe a representative number of species within the claimed genera. In addition, the Specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish ISVD variants encompassed by the claim language from other ISVD. Finally, the Specification fails to disclose any correlation between the structure and function of the ISVD variants encompassed by the claim language. Therefore, the Specification fails to describe the ISVD variants required to practice the claimed in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.


With respect to the recitation an antibody which does not comprise all VHH-CDRs of the antibody of SEQ ID NO: 18/19 (T0235002C06), the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material  which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions (in the instant case, VHH-CDRs) for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (in this case, 1-3 different amino acids, fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.


 
.

8.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 5, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644